

116 HRES 869 IH: Original Black History Month Resolution of 2020
U.S. House of Representatives
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 869IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2020Mr. Green of Texas (for himself, Mr. Carson of Indiana, Ms. Wild, Mr. Espaillat, Mrs. Beatty, Mr. Richmond, Mr. Bishop of Georgia, Mr. Danny K. Davis of Illinois, Mr. Costa, Ms. Moore, Mr. David Scott of Georgia, Mr. Scott of Virginia, Mr. Brendan F. Boyle of Pennsylvania, Mr. Payne, Mr. Jeffries, Mr. Brown of Maryland, Mr. Trone, Mrs. Hayes, Mr. Veasey, Mr. Hastings, Ms. Bass, Ms. Waters, Ms. Norton, Mr. Lowenthal, Mr. Thompson of Mississippi, Mr. Smith of Washington, Ms. Tlaib, Mr. Sarbanes, Ms. Wilson of Florida, and Ms. Castor of Florida) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRecognizing and celebrating the significance of Black History Month.Whereas the theme for Black History Month 2020 is African Americans and the Vote, which emphasizes the lessons we have learned from the struggle for voting rights for African-American men and women, and the continued challenges they face in exercising that right;Whereas African-American men first obtained the right to vote following the Civil War with the ratification of the 15th Amendment to the Constitution of the United States in 1870;Whereas this year marks the 150th anniversary of the ratification of the 15th Amendment;Whereas the 15th Amendment states that the right of citizens of the United States to vote shall not be denied or abridged by the United States or by any State on account of race, color, or previous condition of servitude;Whereas following the ratification of the 15th Amendment, many States, particularly in the South, enacted poll taxes, literacy tests, and other means of disenfranchising African Americans;Whereas women of all ethnicities gained the right to vote in 1920 when the 19th Amendment to the Constitution of the United States was ratified;Whereas this year marks the centennial of the ratification of the 19th Amendment;Whereas the 19th Amendment states that the right of citizens of the United States to vote shall not be denied or abridged by the United States or by any State on account of sex;Whereas, in 1965, nearly a century after the ratification of the 15th Amendment, the Voting Rights Act of 1965 was signed into law;Whereas the Voting Rights Act of 1965 prohibited the use of literacy tests and provided for Federal oversight of voter registration in areas where less than 50 percent of the non-White population had not registered to vote, among other provisions;Whereas the Voting Rights Act of 1965 also required jurisdictions with a history of voter suppression to obtain preclearance from the Federal Government for any new voting practice or procedure;Whereas, in 1969, 4 years after the enactment of the Voting Rights Act of 1965, 61 percent of nationwide voter-age African Americans were registered to vote, up substantially from the pre-1965 level of 23 percent nationally;Whereas, in 2013, the Supreme Court of the United States, in the case Shelby County, Alabama v. Holder, invalidated the preclearance provision of the Voting Rights Act of 1965;Whereas, since 2013, States that were previously subject to preclearance have enacted strict voter identification requirements, restricted opportunities for people to register to vote, reduced early or absentee voting, and made it harder to restore voting rights to people with criminal convictions;Whereas, in 1870, Senator Hiram Revels of Mississippi and Congressman Joseph Rainey of South Carolina became the first African Americans to serve in the United States Congress;Whereas Senator Edward Brooke III became the first African American popularly elected to the Senate and the first Black politician from Massachusetts to serve in Congress, and prior to being elected to the Senate, he was the first African-American attorney general of any State in 1962;Whereas Senator Brooke’s election ended an 85-year absence of African-American Senators and he represented Massachusetts in the Senate from 1967 to 1979, and during his senatorial career, he co-wrote the Civil Rights Act of 1968, which prohibited discrimination in housing;Whereas Judge Frank Minis Johnson, Jr., served on the United States Court of Appeals for the Fifth Circuit, United States Court of Appeals for the Eleventh Circuit, and the United States District Court for the Middle District of Alabama, and in each capacity, Judge Johnson courageously worked to advance the constitutional principles of freedom and equality;Whereas the insight and constitutional judgment of Judge Johnson were invaluable and aided the Supreme Court as it recognized the violations and injustices in our Nation during the civil rights movement, and without Judge Johnson’s judicious temperament, constitutional mindset, and dedication to rule of law, the civil rights movement would have been at a great disadvantage;Whereas African Americans in all walks of life have made significant contributions throughout the history of the United States, including through the—(1)music of Louis Armstrong, Chuck Berry, James Brown, Ray Charles, John Coltrane, Miles Davis, Duke Ellington, Ella Fitzgerald, Billie Holiday, Mahalia Jackson, Francis Johnson, Prince, and Bessie Smith;(2)writings of Maya Angelou, James Baldwin, W.E.B. Du Bois, Ralph Ellison, Alex Haley, Langston Hughes, Zora Neale Hurston, Toni Morrison, Alice Walker, Booker T. Washington, and Richard Wright;(3)publications of the North Star, the Crisis Magazine, Ebony Magazine, Jet Magazine, Essence Magazine, Black Enterprise Magazine, the National Association of Black Journalists (NABJ), Sister 2 Sister Magazine, and Uptown Magazine;(4)resolve of athletes such as Muhammad Ali, Arthur Ashe, Althea Gibson, Lebron James, Michael Jordan, Colin Kaepernick, Joe Louis, Jesse Owens, Frederick Fritz Pollard, Jackie Robinson, Wilma Rudolph, Bill Russell, Venus Williams, and Serena Williams;(5)scientific advancements of Benjamin Banneker, George Washington Carver, George Crum, Charles Drew, Sarah Goode, Euphemia Lofton Haynes, Mae Jemison, Thomas Jennings, Katherine Johnson, Norbert Rillieux, Neil deGrasse Tyson, and Granville T. Woods;(6)vision of leaders such as Mary McLeod Bethune, Shirley Chisholm, Frederick Douglass, Fred Hampton, Marsha P. Johnson, Martin Luther King, Jr., Thurgood Marshall, Huey Newton, and Malcolm X; and(7)bravery of those who stood on the front lines in the battle against oppression, such as Sojourner Truth, Fannie Lou Hammer, and Rosa Parks;Whereas Negro History Week represented the culmination of Dr. Carter G. Woodson’s efforts to enhance knowledge of Black history started through the Journal of Negro History, published by Woodson’s Association for the Study of African American Life and History;Whereas the month of February is officially celebrated as Black History Month, which dates to 1926 when Dr. Carter G. Woodson set aside a special period of time in February to recognize the heritage and achievement of Black Americans; andWhereas the birthdays of Abraham Lincoln and Frederick Douglass inspired the creation of Negro History Week, the precursor to Black History Month: Now, therefore, be it1.Short titleThis resolution may be cited as the Original Black History Month Resolution of 2020. 2.Recognizing and celebrating the significance of Black History MonthThe House of Representatives recognizes the importance of commemorating Black History Month as it acknowledges the achievements of African Americans throughout our Nation’s history and encourages the continuation of its celebration to raise the awareness of this community’s accomplishments for all Americans.